—Judgment unanimously affirmed, without costs. Memorandum: We affirm for reasons stated in the decision at Special Term. We add that petitioner’s notice of claim was served timely because she did not become aggrieved until September 1, 1981, the effective date of her reassignment and the earliest date that her cause of action could have accrued (Education Law § 3813 [1]; see, Matter of Vail v Board of Coop. Educ. Servs., 115 AD2d 231). Also, petitioner was not required to appeal to the Commissioner of Education (see, Education Law § 310) because "in litigation between private parties involving only questions of law, where the issue is whether school officials have acted in violation of statute, direct resort to the courts is proper” (Matter of Lezette v Board of Educ., 35 NY2d 272, 278; see also, Cottrell v Board of Educ., 181 Misc 645, 650, affd 267 App Div 817, affd 293 NY 792; cf. Matter of Walker v Board of Educ., 78 AD2d 982). (Appeal from judgment of Supreme Court, Erie County, Mintz, J.—art 78.) Present—Dillon, P. J., Doerr, Green, O’Donnell and Pine, JJ.